Citation Nr: 0735153	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO. 00-16 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder, other than osteochondroma, to include as secondary 
to service-connected right hip osteochondroma.

2. Entitlement to service connection for a low back disorder, 
to include as secondary to service-connected right hip 
osteochondroma.

3. Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected right 
hip osteochondroma.

4. Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected right 
hip osteochondroma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to April 1961 
and from July 1972 to April 1976.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in pertinent part, denied the claims of 
service connection for a hip disability apart from the 
osteochondroma right femur, chronic condition of the legs, 
chronic knee condition, and a low back condition, all claimed 
as secondary to service-connected post-osteochondroma 
excision of the right proximal femur.

In March 2006, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

In June 2006, the Undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The veteran was previously represented by an attorney, Louis 
M. DiDonato. However, in a September 2007 statement, the 
veteran stated that his attorney had retired and he was 
currently unrepresented. 





FINDINGS OF FACT

1. A right hip disorder, other than osteochrondroma, has not 
been shown to have been incurred in or aggravated by service, 
nor secondary to a service-connected disability.

2. A low back disorder has not been shown to have been 
incurred in or aggravated by service, nor secondary to a 
service-connected disability.

3. A bilateral knee disorder has not been shown to have been 
incurred in or aggravated by service, nor secondary to a 
service-connected disability.

4. A bilateral leg disorder has not been shown to have been 
incurred in or aggravated by service, nor secondary to a 
service-connected disability.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right 
hip disorder, other than osteochrondroma, to include as 
secondary to a service-connected disability, have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2. The criteria to establish service connection for a low 
back disorder, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3. The criteria to establish service connection for a 
bilateral knee disorder, to include as secondary to a 
service-connected disability, have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310 (2007).

4. The criteria to establish service connection for a 
bilateral leg disorder, to include as secondary to a service-
connected disability, have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a November 2004 RO letter to the veteran. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claims. A March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, non-VA 
medical records, and Social Security Administration medical 
records are associated with the claims file. Additionally, 
the veteran presented testimony at a Board hearing in support 
of his claims.

As will be discussed below, the veteran was also afforded 
appropriate VA medical examinations with regard to the 
pending claims. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


Merits of the Claims

The veteran seeks service connection for a right hip 
disorder, other than osteochrondroma, a low back disorder, a 
bilateral knee disorder, and a bilateral leg disorder, all as 
secondary to service-connected right hip osteochrondroma. In 
his April 1999 claim, the veteran asserted that his back, 
hip, and leg disabilities were due to his inability to walk 
in a mechanically normal fashion because of the in-service 
surgery to his right femur.

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.


A. Right Hip Disorder, Other than Osteochrondroma

The preponderance of the competent medical opinion evidence 
indicates that although the veteran has degenerative joint 
disease of the right hip, the disorder is not related to any 
incident of active military service or to the service-
connected osteochondroma. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). Because the evidence does not suggest a such a 
nexus (the third prong of the Pond inquiry above), the claim 
will be denied.

The service medical records reveal that in August 1974, the 
veteran complained of right hip pain for three weeks when he 
developed right inguinal aching pain after jogging. This pain 
had persisted to the present time when running or flexing the 
right hip. X-rays revealed a probable osteochondroma of the 
lesser trochanter of the right femur. He was admitted for a 
biopsy and was discharged in September 1974. The April 1976 
separation Report of Medical Examination reveals that the 
veteran's musculoskeletal system was normal.

Post-service, in October 1994, the veteran received treatment 
from a VA physician, J.J., M.D. The VA physician noted that 
in February 1994, the veteran was seen by K.B., M.D. with 
complaints of pain in his right hip joint, which the veteran 
had noticed about three weeks prior to being seen. The 
veteran reported that he had slipped in the snow two or three 
times. He was also noted to continue complaining of stiffness 
in his right hip joint and pain in the posterior-lateral hip. 

The question presented to the October 1994 VA physician was 
whether the veteran's hip pain was a pre-existing injury or 
was caused by the recent falls plus driving the truck for 
work. The physician opined that the veteran had a pre-
existing injury that was now being aggravated with age, his 
recent falls, and truck driving. The medical basis for this 
opinion was that the veteran was showing some osteoarthritic 
changes that could not have developed during the present 
calendar year. The examiner observed that following veteran's 
surgery 20 years previously, it took about 18 months before 
the veteran was able to ambulate. The examiner explained that 
when a person has a period of time where he is not able to 
walk in a mechanically normal fashion, this causes stress on 
joints, muscles, and ligamentous attachments, affecting the 
foot, knee, hip, and low back. Because of abnormal mechanics, 
these structures can develop damage, which might take years 
to show up. The VA physician stated that the osteochondroma 
surgery 20 years previously (and for which the veteran is now 
in receipt of service connection) created circumstances which 
made the veteran susceptible to the problems that he was 
having now with his falls and truck driving.

A May 1997 VA examination report shows that the veteran 
complained that the area of his right hip, and anterior and 
lateral thigh would become numb. He also stated that the leg 
was weak because of intermittent cramping and pain. On 
January 1998 VA examination, the veteran was diagnosed with 
right hip and leg pain which was chronic but flared with 
activity.

A June 1998 non-VA medical record from W.O., M.D. reveals 
that the veteran complained of having periodic right leg 
cramps since his 1974 surgery in the right hip. Physical 
examination revealed that the veteran had an area of 
tenderness over the right ischial tuberosity. A January 2000 
VA X-ray of the bilateral hips revealed a normal examination 
of both hips.

On February 2007 VA examination, the veteran was diagnosed 
with status post resection of osteochondroma of the right hip 
lesser trochanter; symmetrical degenerative joint disease of 
the right hip revealed by X-ray; and minor arthritic uptake 
of the right hip revealed by bone scan. After physical 
examination and review of the veteran's medical records, the 
February 2007 VA physician rendered a diagnosis of 
degenerative joint disease of the hips, which he stated was 
commensurate with the veteran's age. Further, the examiner 
opined that the complaints of pain and paresthesia of the 
right hip and groin were related to his L4-L5 radiculopathy 
and not his history of osteochondroma.

The preponderance of the competent medical opinion evidence 
is therefore against the claim. Indeed, there is no medical 
opinion evidence in support of the veteran's principal 
contention. 

The current diagnosis of the veteran's hip disorder is 
degenerative joint disease. According to the service medical 
records, although the veteran was diagnosed with right hip 
osteochondroma in service, he was not diagnosed with 
degenerative joint disease of the right hip and the 
separation examination showed that the musculoskeletal system 
was normal. Further, the first evidence of a diagnosis of 
degenerative joint disease of the right hip is found in the 
February 2007 VA examination report. This diagnosis was 
rendered more than one year after the veteran's discharge 
from service. Hence, service connection for degenerative 
joint disease of the right hip on direct and presumptive 
basis (the latter as a chronic disability), is not warranted. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

A grant of secondary service connection is also not 
appropriate. The February 2007 VA examiner opined that the 
degenerative joint disease of the veteran's hips was due to 
the veteran's age indicating that it is not due to his 
service or his service-connected right hip osteochondroma. 
Although the October 1994 VA physician stated that the 
veteran's service-connected right hip osteochondroma created 
circumstances that made the veteran susceptible to the 
problems he had with falling and with truck driving, the 
physician did not state whether the veteran's current 
problems were his service-connected right hip osteochondroma 
or were the subsequently diagnosed degenerative joint disease 
of the hip. 

To find otherwise on the basis of the record would be 
speculative, which is not a basis for a grant of service 
connection, as the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993). 

The February 2007 VA examiner's opinion is clear that the 
veteran's right hip degenerative joint disease is not related 
to his service or to his service-connected right hip 
osteochondroma, the Board finds this opinion to be more 
probative on the issue of service connection for a right hip 
disorder, other than osteochondroma. H

As the medical opinion evidence of record weighs against the 
veteran's claim for service connection for a right hip 
disorder, other than osteochondroma, to include as secondary 
to service-connected right hip osteochondroma, service 
connection for a right hip disorder, other than 
osteochondroma, is not warranted. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B. Low Back Disorder

The preponderance of the competent medical evidence is 
against the claim of service connection for a low back 
disorder. Although several opinions are of record, a 
clarifying VA examination, with reference to all relevant 
other factual and medical evidence, has found no nexus 
between military service and the current back disorder. Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  

The veteran's service medical records indicate that in 
October 1960, he complained of sores on his coccyx. Physical 
examination revealed swelling, erythema, warmth induction 
with center of purulence in the coccygeal region. The 
diagnosis was infected pilonidal cyst. The April 1976 Report 
of Medical Examination reveals that the veteran's spine and 
other musculoskeletal system was normal.

The first post-service diagnosis of a disorder of the low 
back is shown in an April 1994 VA treatment record, which 
reflects a diagnosis of degenerative joint disease of the low 
back. The diagnosis was rendered approximately 18 years after 
the veteran's discharge from active military service. 

In an October 1994 VA medical record from J.J., M.D., it was 
noted that the veteran reported that in July 1993, he had 
slipped and hurt his back. The next day, the pain was worse 
and radiated to his right medial thigh although most of the 
pain was in the low back centrally and to the right. The 
diagnosis at that time was subacute low back strain. The 
veteran reported in August 1993 that his back was "fine" 
and he was able to return to work driving a truck. A May 1995 
non-VA medical record from J.B., M.D. indicates that the 
veteran complained of right knee and back pain after doing a 
lot of bending at work over the past few weeks. The diagnosis 
was mid-back strain.

In September 1998, the veteran was afforded a VA examination. 
The pertinent diagnosis was chronic right myofascial lower 
back pain, probably secondary to degenerative joint disease 
of the L5, S1 region. The examiner opined that a correlation 
"could" be drawn between the veteran's back symptoms and 
his right hip disability. However, the examiner limited this 
correlation, and cited the need for consideration of the 
natural progression of spinal disease as people age. 

The examiner noted that the veteran did not show any evidence 
of spinal disease while in the military, but he manifested 
his back symptoms significantly when he increased his lifting 
activities while working at the Santa Clara Hospital, which 
occurred post-service. The examiner stated that to draw a 
conclusion between the hip symptoms and the back could be 
made if the assumption was made that a chronic symptom of the 
removal of his osteochondroma altered the veteran's gait, 
thus causing an increase in lumbar spinal symptoms. However, 
the examiner noted that this would be speculative.

A December 1998 medical record from M.R., M.D. reflects a 
diagnosis of discogenic lumbar pain. The physician also noted 
that the veteran's intermittent lumbar pain was discogenic in 
nature with X-rays and magnetic resonance imaging (MRI) 
evidence of lumbar spondylosis.

A February 1999 medical record from S.S., D.O. shows that the 
veteran complained of a history of traumatic injury to his 
low back. The veteran also reported that he had previous hip 
surgery while in the service. The veteran related that the 
surgery had altered his gait and left him with problems with 
his back. The diagnosis was low back pain, which the 
physician noted to be most likely secondary to the veteran's 
right hip surgery.

In a July 1999 non-VA medical record, J.E., M.D. indicated 
that he believed the veteran's mechanical back pain had been 
worsened or even triggered by his hip disease. 

In an August 2000 statement, the veteran asserted that during 
boot camp in 1960, he was continuously "thumped" for 
marching with his right shoulder lower than the left and he 
had suffered periods of upper and lower back pain since that 
time.

A February 2000 medical record indicates that earlier that 
month, the veteran slipped on a step on a van while at work 
and injured his back. He fell about nine to 10 inches and 
landed on both feet, but didn't fall to the ground. The 
diagnosis was mechanical lower back pain that was chronic in 
nature, and possibly aggravated with the partial fall. The 
back pain was assessed as secondary to degenerative 
osteoarthritis along with his spondylolisthesis at L5-S1.

An October 2000 medical record from B.M., M.D. observed there 
was no question that the veteran had right hip pain and had 
been favoring his right leg for many years. Dr. B.M. opined 
that favoring the hip can put untoward stress on the spine 
and was a significant aggravating factor towards the 
development of degenerative osteoarthritis along with 
degenerative disc disease.

A June 2004 VA treatment record shows a diagnosis of lumbar 
radiculopathy secondary to degenerative disc disease and 
probable herniated disc.

In March 2006, the veteran testified during a Board hearing 
that he had problems with his back after the right hip 
surgery in service. Since the surgery and currently, when he 
had problems with his hip, he also had problems with his 
back. He physically demonstrated that the pain in his back 
was at the top of his back between his shoulder blades 
extending downward to the middle of the back right above the 
buttocks line. He further stated that while in service, 
during his basic training in 1960, he was required to do sit-
ups on the blacktop, which caused him to develop a raw spot 
on his tailbone and at that time, he developed multiple boils 
on his back, which should be noted in his service medical 
records.

Pursuant to the duty to assist, the veteran was afforded a 
clarifying VA examination in February 2007, with specific 
inquiry as to the question of service connection. Charles, 
supra., see Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995). 

On February 2007 VA examination, the VA examiner noted that 
he had reviewed the veteran's medical records, which revealed 
that the veteran had trouble getting out of bed while he was 
in the hospital in the 1960's for pneumonia. After he was 
discharged from the hospital, his low back pain stopped. He 
did not develop any further low back pain until after his 
right hip surgery in 1974. It was noted that in 1964, he 
strained his low back while working in a canning plant, but 
other than this, he denied any other injuries prior to 1974. 

Based on the review of the veteran's medical records, his 
history and physical examination, the VA physician opined 
that the veteran's present L4-L5 lumbar radiculopathy was not 
a result of his right hip osteochondroma of the right lesser 
trocanter. The VA physician reasoned that the veteran did not 
show evidence of spinal disc disease while in the military. 
In this regard, his August 1974 physical examination was 
shown to be normal except for the right lower extremity. The 
examiner noted that in 2000, the veteran slipped off a step 
while at work and strained his low back. In other 
documentation, it was noted that the veteran's low back pain 
dated back to September 1998 when he performed lifting 
activities at work at the Santa Clara Hospital - i.e., many 
years after he was separated from active military duty. 

Further, the VA physician noted that on January 1998 VA 
examination, the veteran did not have any neuropathy or 
radiculopathy. Therefore, the examiner opined that according 
to the veteran's above history, it appeared that the veteran 
developed his L4-L5 radiculopathy sometime after 1998 and 
there was no relationship between his lumbar spine condition 
and his history of osteochondroma of the right lesser 
trochanter.

Service connection for the veteran's low back condition, to 
include as secondary to service-connected right thigh 
osteochondroma, is not warranted. The veteran is currently 
diagnosed with degenerative joint disease and degenerative 
disc disease of the lumbar spine. Therefore, he is shown to 
have a current disability of the lumbar spine. However, 
although the veteran complained of boils on his spine in 
service and was diagnosed with pilonidal cysts, he had no 
diagnosis of degenerative joint disease or degenerative disc 
disease while in service and his spine was shown to be normal 
on separation examination. 

Further, the veteran was first diagnosed with degenerative 
joint disease of the low back in April 1994. As this 
diagnosis occurred more than one year after the veteran's 
discharge from service, he is not entitled to service 
connection for a low back disorder, diagnosed as degenerative 
joint disease, on a presumptive basis as a chronic 
disability. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Regarding whether the veteran's current low back condition, 
diagnosed as degenerative joint disease and degenerative disc 
disease, is related to either his service or his service-
connected right hip osteochondroma, while some medical 
evidence tends to suggest a medical relationship between his 
low back condition and his service-connected disability, the 
most informed and therefore probative medical evidence of 
record indicates no such connection. 

The February 2007 VA examiner's opinion-based upon 
examination of the veteran and consideration of his 
documented medical history-constitutes probative evidence 
that the veteran's current low back condition is not related 
to his service or to his service-connected right hip 
osteochondroma. 

As noted, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri, 4 Vet. 
App. 470-471. 

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). However, the Board may not 
reject medical opinions based on its own medical judgment. 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991). The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 

Opinions from the September 1998 VA examiner; February 1999 
non-VA physician, Dr. S.S.; July 1999 non-VA physician, Dr. 
J.E.; and October 2000 non-VA physician, Dr. B.M. all tend to 
support the veteran's claim that his low back condition is 
secondary to his service-connected right hip osteochondroma. 
However, the September 1998 VA examiner's opinion is 
speculative, as the examiner could not determine whether the 
veteran's back symptoms were related to his right hip 
disability or related to the natural progression of a spinal 
disease due to the veteran's age. Further, the February 1999 
non-VA physician, Dr. S.S., did not provide any rationale for 
his opinion and his opinion is also based on the veteran's 
report of having an altered gait related to his right hip 
surgery and not based on review of the documented medical 
evidence. See Grover v. West, 12 Vet. App. 109, 112 (1992) (a 
post service reference to injuries sustained in service 
without a review of service medical records is not competent 
medical evidence). Moreover, the July 1999 non-VA physician, 
Dr. J.E., did not provide a basis for his opinion. Finally, 
the October 2000 non-VA physician, Dr. B.M., rendered an 
opinion of a general nature, in that he discussed the general 
effect on the lumbar spine due to the favoring of a person's 
hip; however, he did not specifically state that the veteran 
developed arthritis and degenerative disc disease of the 
lumbar spine due to the favoring of his right hip. In 
addition, this non-VA physician did not state that he had 
reviewed the veteran's documented medical history prior to 
rendering an opinion.

In contrast, the February 2007 VA examiner noted that he had 
reviewed the veteran's claims file and also physically 
examined the veteran. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). Most importantly, the 
examiner provided a detailed rationale for his opinion in 
stating that the veteran's low back complaints did not occur 
until the late 1990s when he complained of pain after lifting 
heavy objects at work. 

In addition, the February 2007 VA examiner pointed out that 
the veteran was found to be normal on separation examination 
from the service. Therefore, as the February 2007 VA 
examiner's opinion is based on review of the documented 
medical history in the claims file and on physical 
examination of the veteran and provided a rationale for the 
opinion, the Board finds this opinion more probative on the 
question of whether the veteran's low back condition is 
related to his service or related to his service-connected 
right hip osteochondroma. As the February 2007 VA examiner's 
opinion weighs against the claim for service connection, the 
Board finds that service connection for a low back condition, 
to include as secondary to service-connected right hip 
osteochondroma is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C. Bilateral Knee Disorder

The service medical records include an April 1973 service 
medical record showing that the veteran complained of a boil 
on his left knee. The diagnosis was a "boil" on left knee. 
A March 1976 record shows that the veteran complained of a 
"giving out" pain to the right knee for the past five 
months. He had more pain when running or turning the leg 
inward. The diagnosis was possible weakness to right 
collateral ligaments. Another March 1976 record shows a 
diagnosis of questionable lateral meniscal injury. One month 
later, an April 1976 record shows the veteran had creaking 
crepitus beneath the iliotibial band. The diagnosis was 
iliotibial band syndrome. An April 1976 record shows that the 
veteran had virtually complete improvement with no running. 
The April 1976 Report of Medical Examination reveals that the 
veteran's musculoskeletal system was normal.

Post-service, a May 1995 non-VA medical record from J.B., 
M.D. shows that the veteran complained of right knee and back 
pain after doing a lot of bending at work over the past few 
weeks. There was no diagnosis rendered pertinent to the knee.

An October 2004 VA treatment record shows a diagnosis of knee 
pain, improving and no signs of acute injury.

On February 2007 VA examination, the veteran reported that 
his right knee pain might have started three or four months 
prior to his right hip surgery. He stated that he had a 
needle placed into his knee with dye injection and X-rays and 
he was told that he had "dry socket." He also stated that 
after his surgery to the right hip, he had progressive 
intermittent pain in the right knee. The pertinent diagnosis 
rendered on February 2007 VA examination was right knee 
minimal degenerative joint disease. The February 2007 VA 
examiner noted that the veteran denied having any problems 
with the left knee and no diagnosis was rendered regarding 
the left knee. 

After physical examination and review of the claims file, the 
February 2007 VA physician opined that the veteran's right 
knee condition was degenerative joint disease, which he 
deemed to be commensurate with the veteran's age - i.e., not 
related to any incident of military service.

As to the veteran's left knee, he has not been shown to have 
a current left knee disability. In this regard, the post-
service medical evidence of record is devoid of any 
complaints, treatment, or diagnosis of a left knee 
disability. As indicated above, Congress has specifically 
limited entitlement to service connection for disease or 
injury incurred or aggravated in service to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110, 1131. Hence, where, as here, there is no competent 
medical evidence establishing that the veteran has the 
disability for which service connection is sought, there can 
be no valid claim for service connection for those 
disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the veteran's right knee, the Board notes that the 
veteran was not diagnosed with degenerative joint disease of 
the right knee while he was in service. Further, the first 
post-service diagnosis of degenerative joint disease of the 
right knee occurred in February 2007, which is more than one 
year after the veteran's discharge from service. Therefore, 
service connection for a right knee disorder, diagnosed as 
degenerative joint disease of the right knee, on a 
presumptive basis as a chronic disability, is not warranted. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In addition, regarding whether the veteran's current 
disability is related to his service or related to his 
service-connected right hip osteochondroma, based on the 
February 2007 VA examiner's opinion, service connection for 
the veteran's right knee disability, as directly related to 
service and as secondary to his service-connected right hip 
osteochondroma, is not warranted. In this regard, the 
February 2007 VA examiner noted that he had reviewed the 
veteran's entire claims file, to include his service medical 
records. 

Significantly, the veteran has not submitted any evidence to 
support his claim that service connection is warranted for 
the claimed bilateral knee disability. Hence, in the absence 
of any contradictory evidence, as the February 2007 VA 
examiner's opinion is the only medical opinion evidence 
addressing the etiology of the veteran's right knee 
disability, which weighs against the veteran's claim for 
service connection, and the veteran is not shown to have a 
current disability of the left knee, the Board finds that 
service connection for a bilateral knee disability, to 
include as secondary to service-connected right hip 
osteochondroma is not warranted. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D. Bilateral Leg Disorder

The veteran's service medical records reveal that in November 
1974, the veteran complained of persistent right hamstring 
stretching and pain which increased with running. The 
diagnosis was hamstring strain. The April 1976 separation 
Report of Medical Examination reveals that the veteran's 
musculoskeletal system was normal.

Post-service, a February 1986 non-VA medical record from the 
Valley Health Center shows that the veteran complained of 
bilateral calf cramps for six months after he over-exerted 
himself at work while unloading. The diagnosis was muscle 
cramps and to rule out secondary causes. Dated two months 
later, an April 1986 treatment record from a non-VA facility 
shows that the veteran complained of left thigh pain. He had 
mowed the lawn over the weekend and played basketball on 
Monday. The left hamstring was tender to palpation. The 
diagnosis was probable muscle strain.

A May 1997 VA examination report shows that the veteran 
complained that the area of his right hip, anterior and 
lateral thigh would become numb. He also stated that the leg 
was weak because of intermittent cramping and pain.

On January 1998 VA examination, the veteran was diagnosed 
with right hip and leg pain which was chronic but with flare-
ups with activity.

A June 1998 non-VA medical record from W.O., M.D. reveals 
that the veteran complained of having right leg cramps off 
and on since his 1974 surgery in the right hip. Physical 
examination revealed that the veteran had an area of 
tenderness over the right ischial tuberosity.

In March 2006, the veteran testified during a Board hearing 
and stated that after his surgery in 1974, he had numbness 
and tingling in his legs. He also stated that he would get 
cramps in his legs and in both feet. The numbness and 
tingling of the leg began after he had the surgery in 
service. 

A February 2007 VA neurological examination of the lower 
extremities revealed diminished sensation in the lateral 
aspect of the bilateral thighs. Electrodiagnostic studies 
revealed mild chronic right L4-L5 lumbar radiculopathy. There 
was no electrophysiological evidence of an acute 
radiculopathy or peripheral neuropathy. After review of the 
claims file and examination, the examiner opined that the 
complaints of pain and paresthesias of the right hip, groin, 
and leg were related to the veteran's L4-L5 radiculopathy and 
not his history of osteochondroma.

Service connection for a bilateral leg condition, to include 
as secondary to service-connected osteochondroma, is not 
warranted. In this regard, the February 2007 VA examiner 
opined that the veteran's complaints of the bilateral legs 
were related to his low back condition. As is noted above, 
the Board has determined that service connection is not 
warranted for the veteran's low back condition. In turn, as 
the veteran's bilateral leg condition is found to be related 
to the veteran's low back condition, the bilateral leg 
condition is also not considered to be related to service or 
to the veteran's service-connected right hip osteochondroma. 

Further, the veteran has not submitted any medical opinion 
evidence to support his claim for service connection for a 
bilateral leg disorder, to include as secondary to service-
connected right hip osteochondroma. Hence, the preponderance 
of the evidence is against the veteran's claim for service 
connection. As such, service connection for the veteran's 
bilateral leg condition is not warranted and the benefit of 
the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disorder, other than 
osteochrondroma, to include as secondary to service-connected 
right hip osteochondroma is denied.

Service connection for a low back disorder, to include as 
secondary to service-connected right hip osteochondroma is 
denied.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected right hip osteochondroma is 
denied.

Service connection for a bilateral leg disorder, to include 
as secondary to service-connected right hip osteochondroma is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


